Brown Shoe Company, Inc. 8300 Maryland Avenue St. Louis, MO 63105-3693 July 28, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-4628 Attention: David Link Re: Registration Statement on Form S-4 (No. 333-175574) of Brown Shoe Company, Inc., Sidney Rich Associates, Inc., Brown Group Retail, Inc., Brown Shoe International Corp., Buster Brown & Co., Bennett Footwear Group LLC, American Sporting Goods Corporation, The Basketball Marketing Company, Inc., Edelman Shoe, Inc., Shoes.Com, Inc., and Brown Shoe Company of Canada Ltd (each, a Company and collectively, the Companies) Ladies and Gentlemen: Dear Mr. Link: I am writing this letter on behalf of Brown Shoe Company, Inc. in response to the comment letter of the Staff of the Commission dated July 26, 2011 regarding the above-referenced registration statement filed by the Companies. This letter sets forth the comment of the Staff in the comment letter and, following the comment, sets forth the Companies response. General 1. We note that you are registering the exchange notes in reliance on our position enunciated in Exxon Capital Holdings Corp., SEC No-Action Letter (May 13, 1988). See also Morgan Stanley & Co. Inc., SEC No-Action Letter (June 5, 1991) and Shearman & Sterling, SEC No-Action Letter (July 2, 1993). Accordingly, with the next amendment, please provide us with a supplemental letter stating that you are registering the exchange offer in reliance on our position contained in these letters and include the representations contained in the Morgan Stanley and Shearman & Sterling no-action letters. Response : Concurrently with this response, we are providing the Staff with a letter containing the information requested in the Staffs comment. Securities and Exchange Commission July 28, 2011 Page 2 If you require any additional information, or if we can provide you with any other information which will facilitate your review of the filing, please advise us at your earliest convenience. I can be reached via telephone at (314) 854-4119 and via facsimile at (314) 854-2044. Sincerely, /s/ Michael I. Oberlander Michael I. Oberlander Senior Vice President, General Counsel and Corporate Secretary cc: Erin Wilson Securities and Exchange Commission Robert J. Endicott Matthew E. Johnson Bryan Cave LLP
